Citation Nr: 0628335	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of radiation exposure.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for infection and fecal 
incontinence following radical perineal prostatectomy and a 
subsequent rectal fistula repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 12 years of active 
service including from January 1977 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issue of entitlement to service connection for prostate 
cancer as a result of radiation exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim addressed in this 
decision and has sufficiently notified him of the information 
and evidence necessary to substantiate this claim.

2.  The evidence demonstrates an additional disability as a 
result of a VA radical perineal prostatectomy and subsequent 
rectal fistula repair is not shown to have been proximately 
due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care nor were any residual 
disabilities events not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
infection and fecal incontinence following radical perineal 
prostatectomy and a subsequent rectal fistula repair have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate the 
issue addressed in this decision by correspondence dated in 
November 2002.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claims involving a disability rating 
and an effective date for the award of benefits is harmless 
error.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  Although the veteran 
testified that he had recently been awarded Social Security 
Administration (SSA) disability benefits, there is no 
indication the records associated with that claim include any 
information pertinent to the present issue on appeal.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received on 
October 8, 2002.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997). 

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for final appellate review, the Board finds this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this case, the veteran contends that during prostate 
cancer surgery at a VA medical facility on September 23, 
2002, his bowel was nicked and he developed an internal 
infection.  He reported he subsequently underwent several 
corrective procedures.  In statements and hearing testimony 
he claimed he had not been adequately informed of the risks 
of infection and fecal incontinence.

VA hospital records show the veteran underwent radical 
perineal prostatectomy on September 23, 2002.  The operation 
report noted informed consent was given and that the veteran 
was advised of the possible risks and complications "to 
include but no limited to, bleeding, infection, 
[neurological] injury, impotence, incontinence, etc."  A 
summary of the procedure activities was provided and it was 
noted the veteran tolerated the procedure well and was 
transferred in stable condition.  Treatment records dated 
September 27, 2002, show the veteran reported several large 
loose stools during the previous 24 hours and that he was 
unable to tell when he was having a bowel movement.  

A September 27, 2002, surgery inpatient note included an 
assessment of rectal injury and reported the veteran was 
completely asymptomatic.  The physician noted a diversion 
need not be performed at that time if the veteran would 
comply with an alteration in diet and further hospitalization 
with antibiotic treatment.  It was noted the veteran was 
informed of the possible risks and complications and wished 
to proceed with an extraperitoneal exploration and rectum 
repair.  In an addendum another physician noted the veteran 
was post perineal prostatectomy with new onset stool from a 
perineal JP drain.  It was noted that he was not subjectively 
septic, but that a rectum defect was felt upon examination.  
The physician agreed with the plans for perineal exploration 
and rectal fistula repair.  A September 27, 2002, urology 
service note provided diagnoses including rectal fistula and 
show the veteran agreed to undergo rectal repair and 
colostomy.  It was noted an informed consent was given and 
the possible risks and complications were explained in 
detail.  A September 28, 2002, surgery inpatient note 
reported the veteran was doing well status post rectal 
fistula repair.  

Urology service reports dated October 4, 2002, noted that 
prior to the first rectal repair the veteran frequently left 
his room to smoke outside and frequently sat without using an 
inflatable donut after which stool was observed in his JP 
drain.  An October 6, 2002, surgery inpatient note reported 
an examination of the perineum revealed stool draining from 
the incision.  Nursing reports dated October 8, 2002, show 
the veteran continued to leave the floor to smoke.  An 
October 30, 2002, surgery clinic note reported the veteran 
had minimal drainage from his perineal wound, but that he 
complained of perineal pain and fecal incontinence.  Urology 
service correspondence dated in December 2002 noted the 
veteran was unable to return to work because of post-
operative complications after a radical prostatectomy in 
September 2002.  

The veteran testified before the undersigned Veterans' Law 
Judge via a video teleconference held in April 2005.  He 
related that since the September 2002 surgeries, he has had 
to wear diaper on a daily basis.  He related that he could 
not work and was in receipt of Social Security Administration 
(SSA) disability benefits.  When further questioned, he 
indicated that the SSA award was based on his having several 
medical problems, including a back and right shoulder 
disorder, residuals of a crushed foot, and some type of 
neuropathy affecting his feet, as well as his bowel problems.  

In correspondence dated in June 2005 the Board requested a VA 
urology expert opinion as to the issues of negligence or VA 
fault in the course of the prostatectomy or rectal repair and 
whether any additional disability was a reasonably 
foreseeable result of the surgery.  A July 2005 medical 
report from a VA urologist noted the veteran's medical 
records had been reviewed and provided a brief summary of the 
pertinent evidence of record.  The report also included a 
list of articles apparently consulted which addressed issues 
including rectal fistula following radical perineal 
prostatectomy.  The physician noted that rectal injury was a 
well recognized complication of perineal prostatectomy and 
that fecal incontinence had been noted as a result of such 
complications which "in no way implies any negligence on the 
part of the surgeons."  It was the physician's opinion that 
it was unlikely that the perineal prostatectomy was in any 
way negligent.  It was also noted that the decision not to 
divert the fecal stream was a judgment call for the general 
surgeon and "though out of the [urologist's] area of 
expertise it would seem unlikely that this was a negligent 
act."  The physician further noted that it was quite likely 
the veteran's chronic rectal drainage was directly related to 
the perineal prostatectomy and subsequent attempted repairs, 
but that these were not negligently performed and that fecal 
incontinence was a recognized reasonably foreseeable event 
documented in medical literature.

There has been no competent evidence submitted to dispute the 
July 2005 findings of the VA physician.  In correspondence 
dated in June 2006, however, the veteran's service 
representative asserted the July 2005 opinion had been 
qualified "by noting that these matters [were] out of his 
area of expertise."

Based upon the evidence of record, the Board finds 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is not warranted.  The July 2005 VA 
medical opinion is persuasive that the veteran's treatment in 
September and October 2002 involved an additional disability 
of chronic rectal drainage that was incurred as a result of 
the radical perineal prostatectomy and subsequent rectal 
fistula repair, but that it is not shown to have been 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was any 
residual disability an event not reasonably foreseeable.  

The veteran's service representative contends the July 2005 
VA expert opinion was qualified as involving matters outside 
of the physician's area of expertise; however, the Board 
finds this misstates the opinion provided and that the 
physician, a specialist in urology, is considered to be 
sufficiently qualified as a reasonable health care provider 
on the matters addressed.  While an opinion on the limited 
issue as to the propriety of the general surgeon's judgment 
call not to divert the fecal stream was deferred as out of 
his area of expertise, the statement that it would seem 
unlikely that this was a negligent act is considered adequate 
in light of the extensive research conducted by the 
physician.  It is also significant to note that incontinence 
was specifically noted as a risk of the procedure to which 
the veteran agreed.

Although the veteran may believe his present problems are due 
to VA error, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation.  Grottveit, 5 Vet. App. 91.  There is no competent 
evidence demonstrating that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that VA furnished hospital care, medical or 
surgical treatment, or examination without the veteran's 
informed consent.  Therefore, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for infection and fecal incontinence 
following radical perineal prostatectomy and a subsequent 
rectal fistula repair is denied.


REMAND

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  Upon a review of 
the file, the Board finds that as the issue on appeal is 
being remanded for additional development the veteran should 
be provided corrective notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA regulations provide that in claims involving radiation 
exposure a request will be made for any available records 
concerning exposure to radiation, including but not limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation or other records which may contain information 
pertaining to a radiation dose in service, and that all such 
records will be forwarded to the Under Secretary for Health, 
who is responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2) (2005).

In this case, the veteran claims he was exposed to radiation 
as a result of service in the Marshall Islands in 1979.  He 
stated he had helped clean up nuclear weapons test sites and 
a radiation badge was taken from him when he left the area.  
Public records show the service department was involved in a 
radiation clean up operation from 1977 to 1984 which is 
consistent with the veteran's statements.  Service medical 
records also show the veteran was treated at an Enewetak 
clinic in April and May 1979; however, the service records 
maintenance office reported in December 2003 that his 
available records included no evidence of radiation exposure.  
There is no record of any attempt to obtain information about 
the veteran's possible exposure to radiation from any other 
service department offices responsible for maintaining such 
information.  The post-service medical evidence in this case 
includes diagnoses of prostate cancer without opinion as to 
etiology.  As prostate cancer is a radiogenic disease and 
records show the veteran served in the Marshall Islands in 
1979, the Board finds the preparation of a dose estimate is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim remaining on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The veteran's claim should be 
appropriately developed under the 
provisions of 38 C.F.R. § 3.311, to 
include a request for information about 
possible exposure to radiation to the 
service department offices responsible for 
maintaining such information and referral 
for a radiation dose estimate by the Under 
Secretary for Health.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


